DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicants' response and amendments to the claims, filed 12/7/2020, are acknowledged and entered.  
Claims 6-8 and 11 have been cancelled by Applicant.  
Claims 1-5, 9-10, and 12 are pending and under examination.

Applicants are advised that, pursuant with 37 CFR 1.121(c)(4)(i), no claim text shall be presented for any claim in the claim listing with the status of "canceled" or "not entered."  Accordingly, in future submitted claim sets the text of cancelled Claims 6-8 and 11 should NOT be presented.

Response to Arguments
Any previous rejections and/or objections to claims 6-8 and 11 are withdrawn as being moot in light of Applicant’s cancellation of the claims.

Applicants' arguments, filed 12/7/2020, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Requirement for Restriction/Election
Applicant is reminded of his election of insulin resistance as the single disclosed species of obesity-related disease, as stated in the reply filed October 1, 2019, which is still in effect over the claims.
As set forth at p.2 of the October 22, 2019 Office Action, Applicant’s elected species of insulin resistance was further rejoined with the recited species of diabetes and elevated plasma insulin concentrations due to the significant overlap thereof.
Instant claims 1-5, 9-10, and 12 circumscribe the elected subject matter and are treated on the merits infra.

Status of the Rejections Set Forth in the Sept. 23, 2020 Office Action
In reply to the 35 U.S.C. 102(a)(1) rejection of Claims 1-4, 9, and 12 as being anticipated by LEGEAY ET AL. as set forth at p.4 of the Sept. 23, 2020 Office Action, Applicant now amends instant claims 1-2, 4, and 9 to remove the species “epigallocatechin gallate” from the recited Markush grouping of IDO inhibitors. Accordingly, the rejection is now withdrawn.
In reply to the 35 U.S.C. 102(a)(1) rejection of Claims 1-4, 9, and 12 as being anticipated by CHANG ET AL. as set forth at p.4-5 of the Sept. 23, 2020 Office Action, Applicant now amends instant claims 1-2, 4, and 9 to remove the species “indole-3-carbinol” from the recited Markush grouping of IDO inhibitors. Accordingly, the rejection is now withdrawn.
In reply to the 35 U.S.C. 103 rejections of i) Claims 1 and 5-6 as being unpatentable over BRANDACHER ET AL. in view of QIAN ET AL. and BARNES ET AL.; ii) Claims 2-4, 7, and 8 as being unpatentable over BRANDACHER ET AL. in view of QIAN ET AL. and BARNES ET AL.; and iii) Claims 4 and 8-12 as being unpatentable over BRANDACHER ET AL. in view of MOON ET AL., QIAN ET AL. and BARNES ET AL., Applicant now amends Claims 1-2, 4-5, 9, and 10 by removing the species 1-methyl-tryptophan from the recited Markush grouping of IDO inhibitors and cancels dependent Claims 6-8 and 11.  Accordingly, the rejections are now withdrawn.

NEW GROUNDS OF REJECTION
	The following is a new ground of rejection necessitated by Applicants’ amendments to the claims, specifically the removal of the IDO inhibitor 1-methyl-tryptophan from the Markush group listings of such IDO inhibitors in Claims 1-2, 4-5, and 9-10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 9-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over BRANDACHER ET AL. (“Chronic Immune Activation Underlies Morbid Obesity: Is IDO a Key Player?”, Current Drug Metabolism, 2007; 8:289-295), MOON ET AL. (“Serum Tumor Necrosis Factor-a Levels and Components of the Metabolic Syndrome in Obese Adolescents”, Metabolism, 2004,; 53(7):863-867), QIAN ET AL. (“Efficacy of Levo-1-Methyl Tryptophan and Dextro-1-Methyl Tryptophan in Reversing lndoleamine-2,3-Dioxygenase-Mediated Arrest of T-Cell Proliferation in Human Epithelial Ovarian Cancer”, Cancer Res, 2009; 69(13):5498-5504) and BARNES ET AL. (“The Epidemic of Obesity and Diabetes”, Tex Heart Inst J, 2011; 38(2):142-144) in view of PRENDERGAST ET AL. (US 2007/0105907; Published May 10, 2007).

Claimed Invention
	The instant claims encompass methods comprising a step of administering to an obese subject (Claims 1-2 and 4) or subject at risk of obesity (Claim 9) an indoleamine 2,3-dioxygenase (IDO) inhibitor selected from the group consisting of -(3-benzofuranyl)-alanine, -(3-benzo(b)thienyl)-alanine, 6-nitro-tryptophan, 6-fluoro-tryptophan, 4-methyl-tryptophan, 5-methyl tryptophan, 6-methyl-tryptophan, 5-methoxy-tryptophan, 5-hydroxy-tryptophan, 3,3’-diindolylmethane, 5-Br-4-Cl-indoxyl 1,3-diacetate, 9-vinylcarbazole, acemetacin, 5-bromo-tryptophan, 5-bromoindoxyl diacetate, pyrrolidine dithiocarbamate, and 4-phenylimidazole.

Teachings of BRANDACHER ET AL.
	Brandacher et al. teach that morbid obesity is associated with low-grade systemic inflammation and immune activation, which results in the synthesis and release of pro-inflammatory cytokines, such as TNF-, IL-1, IL-6, IFN- and hormones, such as leptin, into the adipose tissue. See Abstract; Fig.2, p.293. 
Brandacher et al. teach that the elevated production of TFN- caused by immune activation induces expression of the immunomodulatory enzyme IDO, which functions to convert tryptophan into kynurenine. See Abstract; Fig.2, p.293. 
Brandacher et al. teach that lowered tryptophan availability from increased kynurenine production affects serotonin production, since tryptophan is a precursor in the synthesis of serotonin (also called 5-hydroxytryptophan), thereby resulting in diminished serotonin in the central nervous system and periphery as a result of IDO mediated tryptophan degradation. See Abstract; Fig.2, p.293.
Brandacher et al. teach that serotonin regulates the mood and satiety, such that decreased serotonin levels increase the susceptibility to mood disturbance, depression and increased appetite, and that the removal of tryptophan from the circulation via IDO-mediated degradation renders it no longer available for synthesis of serotonin. See Abstract; Fig.2, p.293. 
Brandacher et al. teach that this quantitative deficiency of serotonin due to chronic immune stimulation can lead to a “reward deficiency syndrome” that perpetuates pathologic eating as a means for compensating for decreased neurotransmitter levels, thereby supporting a functional link to obesity. See Abstract; 4. “The Role of Serotonin in Obesity and Chronic Immune Activation”, col. 1, para.4, p.290-col.2, para.4, p.290.


Teachings of MOON ET AL.
	Moon et al. teach that the proinflammatory cytokine TNF- is increased in obese subjects, and interferes with the insulin signaling pathway, causing blunted insulin sensitivity or insulin resistance. See Abstract; col. 1, para.3, p.863. 
Moon et al. teach an experimental study of obese (n=39) and non-obese adolescents (n=32) to determine the relationship between TNF- and BMI (Abstract; col. 1, para.4, p.863). Moon et al. teach that the obese subjects exhibited a BMI of 29.44 + 2.92 kg/m2, as compared to non-obese subjects with BMI of 20.06 + 0.89 kg/m2, further noting that mean serum TNF- was significantly higher in the obese group as compared to the non-obese group (18.15 + 6.73 pg/mL in the obese group, as compared to 5.88 + 1.97 pg/mL). See Table 1, p.864; Fig. 1, p.865.

Teachings of QIAN ET AL.
	Qian et al. teach that levo-1-methyl-tryptophan is an IDO blocking agent with significant ability to inhibit IDO activity and inhibit production of tryptophan catabolites, such as kynurenine. See Abstract; col.2, para.2, p.5498.

Teachings of BARNES ET AL.
	Barnes et al. teach that overweight is defined as a BMI of 25.0-29.9 kg/m2. See Table I, p.143. Barnes et al. further teach that obesity is a well-known risk factor for type 2 diabetes. See p.142, para.1.
	The combined teachings of Brandacher et al., Moon et al., Qian et al., and Barnes et al., while establishing the relationship between obesity and IDO and suggesting inhibitors of IDO in the treatment of obese subjects, do not teach the IDO inhibitors recited in the amended claims.  Specifically, Applicants removed the well-known IDO inhibitor 1-methyl-tryptophan taught by Qian et al. from the recited Markush group of IDO inhibitors. 

Teachings of PRENDERGAST ET AL.
Prendergast et al. teach dietary catabolism of tryptophan is mediated by the structurally unrelated liver enzyme tryptophan dioxygenase (TDO2; 1.13.11.11). IDO is an extrahepatic oxidoreductase that catalyzes the initial and rate-limiting step in the degradation of tryptophan along the kynurenine pathway that leads to the biosynthesis of nicotinamide adenine dinucleotide (NAD+). See page 1, [0005].
	Prendergast et al. teach inhibition of IDO has previously been targeted for other therapies, most notably neurological disorders. See page 1, [0006].
	Prendergast et al. teach IDO inhibitors may include, without limitation, previously established (known) IDO inhibitors, including, but not limited to: 1-methyl-DL-tryptophan (1 MT; Sigma-Aldrich; St. Louis, Mo.), -(3-benzofuranyl)-DL-alanine (Sigma-Aldrich), beta-(3-benzo(b)thienyl)-DL-alanine (Sigma-Aldrich), 6-nitro-L-tryptophan (Sigma-Aldrich), indole 3-carbinol (LKT Laboratories; St. Paul, Minn.), 3,3'-diindolylmethane (LKT Laboratories), epigallocatechin gallate (LKT Laboratories), 5-Br-4-Cl-indoxyl 1,3-diacetate (Sigma-Aldrich), 9-vinylcarbazole (Sigma-Aldrich), acemetacin (Sigma-Aldrich), 5-bromo-DL-tryptophan (Sigma-Aldrich), 5-bromoindoxyl diacetate (Sigma-Aldrich). See page 2, [0025].
	
Examiner’s Analysis and Determination of Obviousness
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in administering an IDO inhibitor to an obese subject or subject at risk of obesity (e.g.., a subject with BMI of >25 kg/m2) to treat or inhibit obesity because (i) Brandacher et al. teaches that immune activation resulting in increased TNF- and systemic inflammation in obesity causes elevated expression of IDO, an effect that reduces circulating serotonin by utilizing tryptophan - a serotonin synthesis precursor - for forming kynurenine, thereby increasing appetite, and (ii) Moon et al. teaches that elevated TNF- is observed in overweight subjects with BMI in the range of 25.0-29.9 kg/m2 (specifically, 29.44 + 2.92 kg/m2), thereby establishing that subjects with a BMI in the range of >25 kg/m2 would exhibit elevated IDO expression as a result of increased TNF-. The skilled artisan would have been motivated to administer an IDO inhibitor for inhibiting obesity because (i) reduced expression of IDO would have been reasonably expected to minimize tryptophan depletion, thereby inhibiting kynurenine generation and promoting serotonin synthesis, (ii) promotion of serotonin synthesis would have reversed the quantitative deficiency of serotonin that was known to lead to pathologic eating due to increased appetite, and (iii) reduction in appetite and pathologic eating would have reasonably inhibited obesity in such subjects. 
It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer well-known IDO inhibitors such as those taught in Prendergast et al. to an obese subject or a subject at risk of obesity for inhibiting obesity therein, as evidenced by the combined teachings of the cited prior art.
	Applicant should note that Barnes’ teachings establishing the clear correlation between obesity as a risk factor for diabetes provides the factual extrinsic evidence necessary to establish that an overweight subject with BMI of between 25-29.9 kg/m2 (thus, “at risk of obesity”) also constitutes a subject “in need” of the recited effects of (i) “improving insulin sensitivity” (Claim 4) or (ii) “delaying onset [of] at least one symptom of an obesity-related disease”, wherein the symptom is, e.g., impaired insulin sensitivity, which constitutes a symptom of, e.g., diabetes, insulin resistance, etc., as provided for in claims 9 and 12.
	In Claim 4, Applicant recites “[a] method of improving insulin sensitivity” in an obese subject or a subject at risk of obesity in need thereof, which is an effect obtained via administering to the subject a therapeutically effective amount of an IDO inhibitor.
In Claim 9, Applicant recites a method of “delaying onset [of] at least one symptom of an obesity-related disease in a subject at risk of obesity”, wherein at least one symptom is, e.g., impaired insulin sensitivity, which is an effect obtained via administering to the subject at risk of obesity a therapeutically effective amount of an IDO inhibitor.
In Claim 12, Applicant defines the “obesity-related disease” as, e.g., diabetes, etc.
The cited prior art references to Brandacher et al., Moon et al., and Qian et al. provide reason to administer a therapeutically effective amount of an IDO inhibitor to an overweight subject with BMI >25 kg/m2 (and, thus, “obese” or “at risk of obesity” as claimed), and Barnes et al. establishes that this subject also constitutes a subject “in need” of the effects recited in instant Claims 4, 9 and 12. The resultant effects, therefore, on (i) improving insulin sensitivity (Claim 4) or (ii) delaying onset of at least one symptom of an obesity-related disease (Claims 9 and 12) in this subject must necessarily occur within the practice of the method suggested by the prior art. This is because the administration of a physically and structurally identical compound to an identical subject in an identical manner must necessarily produce the same resultant effects. Identical chemical products cannot have mutually exclusive properties when used in an identical manner. A composition and its attributed properties are inseparable. MPEP §2112.
The discovery of an allegedly unknown or unappreciated effect or mechanism operating within a known or obvious process does not render said process newly patentable to Applicant because the manner of use or application is not ultimately changed by the discovery of this new effect or mechanism. In the instant case, the specification of a particular effect following the execution of the active step defined by the claims fails to clearly change the nature of the manner of use or application claimed, as such effects must necessarily occur when the same steps are carried out, even if the reasons behind executing the same steps are not per se identical to Applicant’s reasons. MPEP §2112 and §2144(IV). The fact that Applicant has recognized another advantage or effect that would flow naturally from following the suggestions of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). It is not necessary that the prior art suggest the same combination as Applicant to achieve the same advantage or result discovered by Applicant in order to find obviousness. MPEP §2144(IV).
In Claims 5 and 10, Applicant recites that the IDO inhibitor is selected from the group consisting of -(3-benzofuranyl)-alanine, 6-nitro-L-tryptophan, and -(3-benzo(b)thienyl)-DL-alanine.
As established above, the combined prior art teachings establish the prima facie obviousness of administering an IDO inhibitor and the recited IDO inhibitors were well-known inhibitors of IDO.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Response to Applicant’s Arguments
	In reply to the previous rejections over the prior art references Brandacher et al., Moon et al., Qian et al., and Barnes et al., Applicant argues 1-methyl-tryptophan is the only IDO inhibitor taught by Qian et al. and that Brandacher et al. and Moon do not teach specific IDO inhibitors.  Applicant argues that Claims 1-2, 4-5, 9, and 10 are amended by removing the recitation of 1-methyl-tryptophan and dependent Claims 6-8 and 11 are cancelled, thereby overcoming the rejections.  Applicant notes that these amendments are made “[W]ithout addressing the Examiner’s position in detail, and solely to expedite prosecution”.
	In response, the Examiner submits that the amendments made by Applicants do not address the basis for the rejections, which is the obviousness of administering an inhibitor of IDO to an obese subject or a subject at risk of obesity.  The claimed IDO inhibitors are well-known in the art as evidenced by the newly cited Prendergast et al. Thus, it was not the specific IDO inhibitor 1-methyl-tryptophan previously encompassed by the claims that formed the basis of the rejection, although that specific compound is arguably the most well-known and studied IDO inhibitor,  rather it was and is the obviousness of administering an inhibitor of IDO, any known inhibitor of IDO, to an obese subject or a subject at risk of obesity.

Conclusion
Claims 1-5, 9-10, and 12 are rejected.  No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/James D. Anderson/Primary Examiner, Art Unit 1629